Citation Nr: 1023877	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran had recognized guerilla service from November 
1942 until October 1945.  He died in November 2006.  The 
appellant claims as his widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2007 
rating decision of the Manila, the Republic of the 
Philippines Regional Office (RO) that denied service 
connection for the cause of the Veteran's death.

The case was remanded by a decision of the Board dated in 
November 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on 
November [redacted], 2006 and that the cause of death as respiratory 
failure with an antecedent cause of sepsis with an underlying 
cause of pneumonia and pyelonephritis.  Another significant 
condition contributing to death was noted as rheumatoid 
arthritis of the right shoulder joint.  

2.  At the time of death, service connection was in effect 
for lower brachia plexus injury rated 70 percent disabling, 
and residuals of gunshot wound to muscle group III and IV 
with fracture of the humerus and scapula, rated 40 percent 
disabling.

3.  A service-connected disorder did not cause or materially 
and/or substantially contribute to or hasten the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's impaired mobility 
from the effects of his service-connected disorders resulted 
in an inability to defend against the pneumonia that lead to 
sepsis and respiratory failure from which he ultimately died.  
She maintains that as such, service connection for the cause 
of the Veteran's death is warranted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the appellant was sent a letter in February 2007 prior 
to the initial unfavorable decision on the claim under 
consideration.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Notification that included information pertaining 
to a disability rating and an effective date for the award if 
service connection were granted was sent to the appellant in 
March 2006.  In this case, however, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed condition.  
Additionally, supplementary notice was sent to the appellant 
in February 2010 conforming to the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) regarding a claim for 
dependency and indemnity compensation benefits.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private clinical records the appellant has 
submitted in the support of the claim have been reviewed.  
The appellant's statements in the record have been carefully 
considered.  She was scheduled for a personal hearing in July 
2008 but failed to report.  The case was remanded for review 
of the record by a VA physician and a medical opinion has 
been obtained.  As well, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of 
the claim that has not been obtained.  For reasons discussed 
below, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim of entitlement to service 
connection for the cause of the Veteran's death is ready to 
be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Factual Background

Service treatment records are not available.  Affidavits are 
of record attesting to the Veteran's injuries in service.

The Veteran was afforded a VA examination in May 1950 and 
provided history to the effect that he was wounded during 
combat in September 1943.  He complained of pain and weakness 
of the right upper extremity and inability to move the right 
arm.  Physical examination disclosed limited motion, a scar 
from a through and through right arm and shoulder gunshot 
wound that was open, unhealed with a draining sinus but not 
infected.  

By rating action dated in July 1950, service connection was 
granted for loss of use of the right (major) arm as a 
residual of gunshot wound with fractured humerus and scapula, 
marked limitation of motion, and injury to Muscle Groups V 
and VI with retained foreign bodies and draining sinus.  

When examined for VA compensation purposes in June 1953, the 
Veteran complained of pain and weakness of the right upper 
extremity.  Findings on examination included healed scarring, 
moderate loss of muscle substance at the sites of the scars, 
moderate atrophy of the infraspinatus and pectoralis major 
muscle, forearm and hand, limitation of motion at the 
shoulder joint and moderate weakness as compared to the left.  
The Veteran was found to have nerve injury with hypoesthesia 
of the entire arm and partial posterior cord branch of the 
brachial plexus mainly the sensory and trophic supply.  By 
rating dated in July 1953, the 70 percent rating was reduced 
to 40 percent.  Service connection was granted for incomplete 
paralysis of the mid radicular group of the right shoulder 
and a 20 percent disability rating was assigned.  

A physical examination report from The City Clinic dated in 
October 1961 was received.  Complaints at that time included 
frequent attacks of pricking pains at the right shoulder 
joint, sometimes associated with pus exudation, as well as 
numbness, atrophy, significant scarring and loss of strength 
of the right upper extremity.  These were reported to be 
associated with the service-connected gunshot wound of the 
right shoulder joint.  The Veteran also complained of chronic 
cough associated with chest and back pain that was more 
intense at night and in the early morning.  Following 
physical examination, diagnoses were rendered of chronic 
severe rheumatoid arthritis of the right shoulder joint as a 
sequela of service-connected gunshot wound injury, loss of 
about 80 percent strength of the right upper extremity, 
deformity of the right shoulder joint due to loss of soft 
tissue, and atrophy of the right upper extremity. 

The Veteran was afforded a VA examination for compensation 
and pension purposes in October 1962.  He related that since 
injury in service, he had developed a productive cough on and 
off in addition to right upper extremity impairment.  He had 
other complaints of right-sided chest and back pain, 
intermittent dizziness, and blurred right eye vision.  On 
general medical examination, the lungs were found be 
negative.  Following special neurologic evaluation, diagnoses 
were rendered of gunshot wound, old with healed scars, right 
shoulder and right back with a draining ulcer, complete 
paralysis of the right upper extremity, incision wounds to 
drain the infected gunshot wound with cellulitis, old, and 
healed scars.  

D. F. Battad, M.D., wrote in January 1969 that right shoulder 
physical findings were indicative of neurocirculatory 
disturbances involving the spinal accessory nerve, thoracic 
nerve and might include the axillary nerve.  An impression of 
neuropathy secondary to old gunshot wound residuals, right 
shoulder joint, was rendered.

By rating decision in April 1969, the Veteran was awarded a 
70 percent disability rating for lower brachial plexus injury 
and a 40 percent disability evaluation for severe injury to 
Muscle Groups III and IV as a residual of gunshot wound with 
fracture of the humerus and scapula.  Special monthly 
compensation was granted.

A discharge summary from Holy Child Hospital dated in January 
2003 was received showing that the Veteran was admitted and 
treated for hypertensive cardiomegaly, gouty arthritis, 
myocardial ischemia and anemia secondary to gastrointestinal 
bleeding and peptic ulcer disease.  During the 
hospitalization, an X-ray of the lungs was obtained showing a 
faint nodular density in the right upper lung superimposed on 
the second anterior rib that suggested further evaluation.  

The Veteran requested a VA medical examination and/or further 
hospitalization in a letter dated in March 2003 relating that 
since his admission in December 2002 and January 2003, he had 
not been well, and was always dizzy and in bed.  He said that 
he could not take care of his personal necessities and could 
not get up or walk inside his house.  He was afforded VA 
examinations for aid and attendance purposes in May 2003 
where it was determined that with respect to his service-
connected right shoulder gunshot wound residuals, he might be 
able to perform activities of daily living with moderate to 
severe restrictions.  It was also found that the Veteran's 
service-connected brachial plexus injury was a major 
contributing factor to his currently compromised state and in 
the performance of activities of daily living. 

A death certificate was received showing that the Veteran 
died on November [redacted], 2006 and that the cause of death was 
respiratory failure with an antecedent cause of sepsis with 
an underlying cause of pneumonia and pyelonephritis.  Another 
significant condition contributing to death was reported as 
rheumatoid arthritis of the right shoulder joint.

Subsequently received was a discharge examination report 
dated in November 2006 showing that the Veteran had expired 
with final diagnoses of sepsis secondary to pneumonia, 
rheumatoid arthritis of the right shoulder, secondary to 
bullet wound, and chronic renal failure secondary to 
polycystic kidney disease.  In a February 2007 statement, 
G.Y.C. M.D., stated that the Veteran had been under his care 
since January 2005 until his death.  Dr. C attested to the 
diagnoses listed above in the appellant's claim for benefits.  

Pursuant to Board remand, the case was referred to a VA 
physician, an orthosurgeon, for a review and opinion as to 
whether service-connected disabilities were implicated in the 
Veteran's death.  In a January 2010 medical report, the 
examiner listed all prior clinical records that were reviewed 
dating back to the 1950s.  The examiner stated that following 
debridement of the Veteran's gunshot wounds in 1956 and 1958, 
the right shoulder was assessed as free from infection and 
that there had been no recurrence of any draining sinuses or 
infection.  It was noted that the Veteran's most recent VA 
examination in 2003 had shown healed gunshot wound scars of 
the right shoulder and arm without any mention of any active 
infection in those areas.  The examiner related that the 
death certificate did not list the right shoulder gunshot 
wound as among the causes or contributory causes of death.  
He stated that the rheumatoid arthritis listed on the death 
certificate was an entirely different disease entity and that 
bullet wounds did not give rise to rheumatoid arthritis.  It 
was reported that rheumatoid arthritis was an autoimmune 
disease, and that although the medical literature indicated 
that most causes of such were unknown, it was  most definite 
that bullet wounds or gunshot wounds were not causes of 
rheumatoid arthritis.  The examiner stated that sepsis as one 
of causes of the Veteran's death was secondary to pneumonia, 
which was common in the elderly, and did not result from his 
gunshot wound, nor did the gunshot wound contribute to 
sepsis.  It was noted that sepsis was secondary to pneumonia 
and pneumonia alone as so stated and rightly so.  The 
examiner concluded by finding that conditions/disability 
leading to the death of the Veteran were not caused by or a 
result of the service gunshot wounds of Muscle Groups III and 
IV of the right shoulder and arm. 

Legal Analysis

The record discloses that despite the appellant's contentions 
that the pneumonia from which the Veteran died was in some 
way related to service-connected disability, the evidence 
does not support this assertion.  At the outset, the Board 
points out that none of the primary causes of death, 
respiratory failure, sepsis, pneumonia, and pyelonephritis 
were noted when the Veteran was initially examined for VA 
compensation and pension purposes in May 1950, nor did 
preceding affidavits attest to any of those conditions.  The 
Board observes that the Veteran's death certificate lists 
rheumatoid arthritis of the right shoulder joint as a 
significant condition contributing to death.  However, upon 
review of the record by a VA specialist in November 2009 it 
was determined that this was an entirely different disease 
entity, and was an autoimmune disease process that was not 
caused by or related to the gunshot wounds received in 
service.  We conclude that the VA opinion provides detailed 
reasoning and is very probative.

The appellant does not contend, however, that leading causes 
of death were of service onset.  Rather, she asserts that the 
underlying pneumonia leading to sepsis and respiratory 
failure from which the Veteran ultimately died was related to 
service-connected disabilities.  She maintains that the 
Veteran's service-connected right shoulder wound residuals 
and brachial plexus disability compromised his ability to 
move to such extent that he developed pneumonia and was 
unable to ward off the effects of that disease leading to 
death.

The Board has considered the appellant's lay statement in 
this regard and finds that she is competent to report the 
Veteran's symptoms and state that the debilitating effects of 
his service-connected disabilities were implicated in the 
development of pneumonia.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
If submitted, lay evidence must be considered when a claimant 
seeks disability benefits.  The regulatory or statutory 
provisions do not require both medical and competent lay 
evidence; rather, they make clear that competent lay evidence 
can be sufficient in and of itself. See 38 C.F.R. § 3.307(b) 
(2009); see also Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In this case, however, the Board must reject the appellant's 
lay opinion that service-connected disorders were factors in 
the conditions from which the Veteran succumbed.  In essence, 
the more probative clinical and medical evidence of record 
does not confirm or corroborate that the Veteran died from 
the effects of a service-connected disability.  Rather, the 
VA orthosurgeon who reviewed the record in 2009 elaborated in 
great detail about the terminal diseases, stating that 
pneumonia was common in the elderly, and did not result from 
the gunshot wound, and also conveying that gunshot wound did 
not contribute to sepsis.  The examiner was unequivocal in 
concluding that the conditions/disability leading to the 
death of the Veteran were not caused by or a result of the 
service gunshot wounds of Muscle Groups III and IV of the 
right shoulder and arm.  In this instance, the clinical 
findings and opinions by a skilled medical professional are 
far more probative than the appellant's lay assertions.  The 
Board points out that although the lay and medical evidence 
are each competent, the medical evidence is far more 
reliable, probative and credible.  The record reflects that 
although the Veteran's service-connected right shoulder 
disabilities were substantial, no reliable evidence has been 
received suggesting that the service-connected disabilities 
were factors in the Veteran's death.

Under the circumstances, the Board finds that the Veteran did 
not have a service-connected disability that contributed 
substantially or materially to his death, combined to cause 
death, or aided or lent assistance in producing death. See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service 
connection for the cause of death is not warranted and must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Lastly, the Board notes that in 1961 a private examiner 
reported that there was rheumatoid arthritis as a sequel of 
the gunshot wound.  This is competent, positive evidence.  
However, service connection was not granted for rheumatoid 
arthritis.  More importantly, a recent VA opinion determined 
that there was no relationship between the service-connected 
disability and the rheumatoid arthritis.  The VA opinion was 
more detailed and reasoned.  We conclude the VA opinion is 
entitled to greater probative weight and that there is no 
relationship between the service-connected disability and the 
rheumatoid arthritis.  

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


